SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to 240.14a-11(c) or 240.14a-12 SIMMONS FIRST NATIONAL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14- 6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee if offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: SIMMONS FIRST NATIONAL CORPORATION January 30, 2009 Dear Shareholder: In October 2008, Simmons First applied for participation under the U.S. Treasury Capital Purchase Program and has been approved for approximately $60 million. We believe it is important to note that the Capital Purchase Program was established by the U.S. Treasury to infuse capital into strong banks, not problem banks.While we have very strong capital, liquidity and asset quality, we believe the additional capital will better position us to take advantage of opportunities that we believe will arise over the next three year period. Historically, our capital or funding needs could be handled through the equity or debt markets. However, as you know, because of the national economic problems, access to these markets is somewhat limited and very expensive. As such, we have simply made a strategic decision to strengthen our capital now in anticipation of opportunities in the future. On December 19th we mailed a notice for a special meeting of the shareholders to be held on February 27, 2009 at 10:00a.m. at our Corporate Offices, 501 Main Street, Pine Bluff, Arkansas. In accordance with Arkansas law and our By-laws, the required notice period is sixty days, thus the notice was mailed without detailed information. Today, we are forwarding a proxy statement that will provide the details of the Capital Purchase Program and the amendment to our Articles of Incorporation required to participate in that program. We apologize if the initial notice, without detailed information, created any confusion. We are hopeful that the proxy statement will answer most questions. Thank you for your continued support, and we hope that you will take time to vote in favor of these issues. Sincerely, /s/ J.
